Citation Nr: 1510006	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran had active duty service from May 1967 to March 1971. The Veteran died in January 2005. The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The appellant did not request a hearing before the Board. 


FINDINGS OF FACT

1. The Veteran died in January 2005. His death certificate lists the immediate cause of death as cardio-pulmonary arrest, due to or as a consequence of endstage renal disease and diabetic nephropathy; and lists diabetes and coronary artery disease as other significant conditions contributing to his death, but not resulting in the underlying cause. 

2. At the time of the Veteran's death, the Veteran was not service connected for any disability.

3. The preponderance of the evidence does not establish that a service-connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially contributed to by a disability incurred or aggravated in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements of service connection for the cause of the Veteran's death, and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's death certificate, service treatment records, and service personnel records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board has considered whether medical opinion evidence should be obtained, but finds it not necessary in this matter. As will be explained below, the Veteran was discharged from service in 1971. The service treatment records contain no indication that the Veteran experienced any heart or kidney disorders during service or soon after service. As will be detailed below, the appellant claims that the Veteran was exposed to herbicides during service aboard the U.S.S. Guadalupe during the Vietnam conflict. The record contains no probative evidence indicating that the Veteran was directly exposed to herbicides during service. The record contains no evidence, outside of supposition, indicating that the Veteran ever set foot within the land borders of Vietnam, to include the contiguous waterways thereof. Under these circumstances, there is no duty to provide a medical opinion in this case because there is no competent and credible evidence indicating that the Veteran's death may be related to service or a disorder caused by the Veteran's service. Id.; Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

In a February 2014 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) procure the Veteran's service personnel records and the pertinent records from the U.S.S. Guadalupe's deck logs. The AOJ performed the development as requested. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration. Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death. Id.  

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4). It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection. 38 C.F.R. § 3.312(c). See, e.g., Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in DIC claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service. 

Service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975. Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" only if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit. Haas, 525 F.3d at 1193-94. A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure. Id. 

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN." As an appendix to that section of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel. Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore. Id.

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), certain soft-tissue sarcomas, chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Service Connection for the Cause of the Veteran's Death

The appellant asserts that the Veteran's death was related to exposure to herbicides during service.

The Veteran died in January 2005. His death certificate lists the immediate cause of death as cardio-pulmonary arrest, due to or as a consequence of endstage renal disease and diabetic nephropathy; and lists diabetes and coronary artery disease as other significant conditions contributing to his death, but not resulting in the underlying cause. At the time of the Veteran's death, the Veteran was not service connected for any disabilities.

There is no evidence in the Veteran's service treatment records that he was ever treated for any heart or kidney disabilities, including diabetes, during service. Additionally, there is no evidence that the Veteran was ever treated for or diagnosed with any heart or kidney problems in service or within one year of separation from service. There is no post-service medical evidence suggesting that the illnesses which caused or contributed to the Veteran's death had onset in service or were caused or aggravated by his service.

The Board has considered the appellant's contention that the Veteran's death was a result of exposure to Agent Orange or other herbicides.

The Veteran's personnel records show that the Veteran served in the United States Navy. During that time, Veteran served on the USS Guadalupe, which sailed in Vietnamese waters, but not the inland waters, while the Veteran was serving on the vessel. However, VA has been unable to verify whether the Veteran ever went ashore. There is nothing in the Veteran's personnel records, ship's deck logs, or service treatment records that shows he ever set foot in Vietnam. The ship's deck logs do not contain any indication that the ship entered the inland waterways of Vietnam during the Veteran's service. 

Of note, the USS Guadalupe is noted to have operated in inland Ganh Rai Bay in Vietnam, but did so in 1966, approximately two years before the Veteran's service. 

The appellant's representative has argued that the U.S.S. Guadalupe could have entered the contiguous waters of Vietnam during the Veteran's service. Although the Board has considered the representative's argument, the Board finds that the preponderance of the evidence, to specifically include the VA records regarding "blue water" service and the ship's deck logs, weigh against finding that the Veteran's ship entered the inland waters of Vietnam during the Veteran's period of service. Therefore, the preponderance of the evidence weighs against a finding of exposure to herbicides during service on a presumptive basis. 

In an undated statement, the appellant wrote that, as part of his in-service duties, the Veteran had to stand on the outside of the ship at night and watch for other ships. She stated that, during that time, "maybe he inhaled the `Bad Air.'" The Board has considered the appellant's suppositions, but finds that the record contains no evidence supporting the theory that the Veteran was directly exposed to herbicides during service. The service treatment records and personnel records contain no report of any such exposure, and the appellant has only suggested that such a thing "might" have happened. Therefore, the preponderance of the evidence weighs against a finding of direct exposure to herbicides during service. 

The Board finds that the evidence weighs against a finding that the Veteran was exposed to herbicides during service, to include on a presumptive basis. As there is no evidence that a disability incurred in or aggravated by military service caused or contributed substantially or materially to the Veteran's death, entitlement to service connection for the cause of the Veteran's death must be denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).









ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


